By the Court:
The defendants were convicted of rape on the uncorroborated evidence of the prosecutrix, who admitted herself to be an unchaste woman. Her story is so grossly improbable on the face of it, as to render the inference irresistible that the jury must have been under the influence of passion or prejudice. In People v. Benson, 6 Cal. 221, the defendant was convicted of rape on the uncorroborated but positive testimony of the woman alleged to have been outraged; and in reversing the judgment, and ordering a new trial, this court said that the story of the woman was “ so improbable of itself as to warrant us in the belief that the verdict was more the result of prejudice or popular excitement than the calm and dispassionate conclusion upon the facts by twelve men sworn to discharge their duty faithfully. * * * A conviction upon such evidence would be a blot upon the jurisprudence of the country, and a libel upon jury trials.” In People v. Hamilton, 46 Cal. 540, which was a similar case, we arrived at the same conclusion, and reversed the judgment, observing that “the ends of justice demand that the cause shall be tried anew.” We are of the same opinion in the present case.
Judgment and order reversed, and cause remanded for a new trial.